Subsidiaries of inVentiv Health Inc. As of 12/31/09 State of Operating Unit / Legal Entity Incorporation Country inVentiv Health, Inc. Delaware US Ventiv Commercial Services, LLC New Jersey US Ventiv Pharma Services Canada, Inc. Canada Canada PromoTech Research Associates, Inc. Colorado US Blue Diesel, LLC Ohio US MedConference LLC Delaware US Promotech Logistics Solutions, LLC Delaware US Pharmaceutical Resource Solutions of Puerto Rico, Inc. Puerto Rico Puerto Rico Advance Insights Inc. (fka: Health Products Research, Inc.) New Jersey US Smith Hanley Holding Corp. Delaware US Smith Hanley Consulting Group LLC Delaware US MedFocus LLC Delaware US inVentiv Clinical Solutions LLC Delaware US Smith Hanley Associates LLC Delaware US Anova Clinical Resources LLC Delaware US HHI Clinical & Statistical Research Services, L.L.C. Delaware US Synergos LLC Delaware US ParagonRx International LLC Delaware US InChord Holding Corporation Delaware US Patient Marketing Group LLC New Jersey US InVentiv Communications, Inc. Ohio US Gerbig, Snell Weisheimer Advertising, LLC Ohio US Taylor Search Partners, LLC Ohio US Y Brand Outlook LLC Ohio US Cadent Medical Communications LLC Ohio US Stonefly Communications Group LLC Ohio US Navicor Group LLC Ohio US InChord Global LLC Ohio US The Center for Biomedical Continuing Education LLC Ohio US The Selva Group LLC Ohio US Palio Communications LLC Ohio US InChord Group Limited UK UK InChord Limited UK UK inVentiv Canada ULC (aka JSAI) Canada Canada InsightOut ULC Canada Canada GSW Advertising Inc Canada Canada Chamberlain Communications LLC Delaware US Chamberlain Communications (UK) Limited UK UK Ignite Health LLC Delaware US Addison Whitney LLC North Carolina US Chandler Chicco Companies LLC Delaware US Chandler Chicco Agency, L.L.C. NY US BioSector 2 LLC NY US Chandler Chicco Agency, Ltd. UK UK BioSector 2 Limited UK UK Chandler Chicco Agency SARL France France Litmus Medical Marketing and Education Limited UK UK Chandler Chicco Productions LLC NY US BrandTectonics, LLC NY US Allidura Communications LLC NY US VerStone Digital LLC NY US inVentiv Medical Education Group, LLC Ohio US Axcelo MSL Solutions LLC Ohio US Interphaz Bioconsulting LLC Ohio US GSW Europe GmbH Germany Germany Angela Leidler GmbH Germany Germany inServ GmbH Germany Germany inVentiv Mexico S. del R.L. de C.N. Mexico Mexico inVentiv Health Japan KK Japan Japan AWAC LLC Georgia US Franklin Pharma Services, LLC New Jersey US Adheris Inc. Delaware US inVentiv Clinical solutions Pesquisa Clinica Ltda. Brazil Brazil inVentiv Health Limited Company Taiwan Taiwan inVentiv International B.V. Netherlands Netherlands Rapid Deployment Group Limited UK UK Ventiv Holdings (UK) UK US Ventiv Health Limited UK UK Kestrel Healthcare Limited UK UK Creative Healthcare Solutions, LLC Ohio US Strategyx, LLC NJ US DialogCoach LLC Delaware US Pharmaceutical Resource Solutions, LLC Delaware US
